Citation Nr: 0001125	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as proximately due to or the result of 
smoking tobacco.

2.  Entitlement to service connection for a respiratory 
disorder claimed as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from August 1975 to March 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a respiratory disorder claimed as being caused by smoking 
tobacco.

In the informal claim dated in February 1998, the veteran 
also asserted that he had disability from a respiratory 
disorder as a result of in-service chemical exposure.  In a 
letter dated March 2, 1998, the RO advised the veteran that 
his claims for service- connection for a nervous disorder and 
a respiratory disorder due to in-service chemical exposure 
had been previously denied in an April 1984 rating decision.  
He was advised that he should submit new and material 
evidence to reopen such claims.  In response the veteran 
submitted a statement in which he asserted that he had a 
respiratory disorder caused by smoking and that the 
respiratory disorder had indirectly caused or aggravated a 
neuropsychiatric disorder.  The claim for secondary service 
connection for a neuropsychiatric disorder, claimed as being 
aggravated by a service-connected disability has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.


REMAND

In a statement received by the RO in March 1998, the veteran 
asserted that the RO had failed to consider records of 
Department of Veterans Affairs (VA) medical treatment during 
the period from 1977 to 1997.  The record contains no 
documentation, which indicates that the RO has attempted to 
obtain such records.  Such records are deemed to be within 
the control of the Secretary of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, this matter is REMANDED to the RO to complete the 
record, including the following development:

1.  The RO should take all necessary 
steps to obtain copies of any records of 
VA medical treatment that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim for service connection for a 
respiratory disorder due to smoking 
tobacco products during his military 
service and/or due to nicotine dependence 
incurred in service.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental SOC and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




